


Exhibit 10.01.6

Amendment 4 to Supplemental ERISA Compensation Plan of Citibank, N.A. and
Affiliates

1. Effective December 31, 2012, the following definitions shall be added to
paragraph 1 of the Plan:                   

“Frozen Grandfathered Participant” means any Grandfathered Participant whose
benefits in the Retirement Plan were frozen on or after December 31, 2012, in
accordance with Article IV, Section 1, paragraph C of Part III of the Retirement
Plan. An individual who becomes a Frozen Grandfathered Participant and was not
already a Participant under this Plan shall become a Participant on his or her
Individual Freeze Date.

“Individual Freeze Date” means the December 31 of the Plan Year as of which a
Grandfathered Participant’s benefit in the Retirement Plan is frozen pursuant to
Article IV, Section 1, paragraph C of Part III of the Retirement Plan.

“Retirement Plan” means the Retirement Plan of Citibank N.A. and Affiliates, and
any plan into which the Retirement Plan of Citibank N.A. and Affiliates was
merged or subsequently merged, including but not limited to, effective as of
January 1, 2000, the Citigroup Pension Plan, as such plans are in effect from
time to time.

 

2.

Effective December 31, 2012, Paragraph 2 shall be amended to read as follows:

 

(a) As long as the Retirement Plan shall remain in effect, there shall be paid
under this Plan to the Participant (or to the spouse or beneficiary of a
Participant, as the case may be) such amounts of Normal Retirement Income, Early
Retirement Income, Disability Retirement Income, Survivorship Retirement Income,
Additional Early Retirement Benefit, Additional Disability Retirement Benefit,
or any other benefits, including benefits distributed upon termination of the
Retirement Plan, as would have been paid to such Participant (or the spouse or
beneficiary of the Participant) under the Retirement Plan without regard to the
limitation on benefits imposed by Section 415 of the Internal Revenue Code of
1986, as amended (the "Code") and the limitation on compensation imposed by
Section 401(a)(17) of the Code.

The benefit so computed shall be reduced by the actual benefits payable to or
with respect to the Participant under the Retirement Plan and the Supplemental
ERISA Excess Plan of Citibank, N.A. and Affiliates.


--------------------------------------------------------------------------------




                

(b) With respect to a Frozen Grandfathered Participant, in addition to the
benefit payable to such individual under paragraph 2(a), if any, which is
attributable to benefits accrued under the Retirement Plan on or before his or
her Individual Freeze Date, there shall be paid to a Frozen Grandfathered
Participant (or to the spouse or beneficiary of such Frozen Grandfathered
Participant) the benefit, including Normal Retirement Income, Early Retirement
Income, Disability Retirement Income, Survivorship Retirement Income, Additional
Early Retirement Benefit, Additional Disability Retirement Benefit, or any other
benefits, including benefits distributed upon termination of the Retirement
Plan, that would have accrued under the final average pay formula in Section 1
of Article IV of Part III of the Retirement Plan with respect to such Frozen
Grandfathered Participant subsequent to his or her Individual Freeze Date had
such individual not become a Frozen Grandfathered Participant, calculated
without regard to the limitation on benefits imposed by Section 415 of the Code
and the limitations on compensation imposed by Section 401(a)(17) of the Code.

For avoidance of doubt, no benefit shall be paid under this paragraph 2(b) that
is duplicative of any benefit paid or payable elsewhere in this Plan or under
the Retirement Plan.

 

(c) No Non-Grandfathered Participant may first become a Participant (or again
become an active Participant through a rehire) after December 31, 2008. The Plan
shall remain open to new entrants who are Grandfathered Participants; provided,
however, that Grandfathered Participants who are rehired shall not become
Grandfathered Participants for periods after their rehire.


1

--------------------------------------------------------------------------------